DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on December 31, 2020 has been entered. Claims 1, 2, 4-9, 11, 12, 14-18 and 20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on October 2, 2020.

Response to Arguments
Applicant’s arguments see page 9, filed December 31, 2020, with respect to the title objections have been fully considered and are persuasive.  The title objections have been removed based on the current amendments.
Applicant’s arguments see page 9, filed December 31, 2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 10-14, filed December 31, 2020, with respect to the rejections of previous claims 1-20 under 35 USC § 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.  
In regards to independent claim 1, the Burns reference was previously cited as it discloses an HMD device that renders a virtual reality environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects. (see abstract). The Lanman reference was previously cited as it discloses a virtual reality headset that displays a three-dimensional (3D) virtual scene and includes a varifocal element to dynamically adjust a focal length of an optics block included in the virtual reality headset based on a location in the virtual scene where the user is looking (see abstract).
	In regards to the applicant’s arguments on pages 10-11 that the Lanman reference does not disclose the amended limitations “based on the determined second depth information, determining a depth measurement parameter of the depth sensor; and based on the determined depth measurement parameter, obtaining third depth information by using a portion of a sensing capability of the depth sensor” because it fails to disclose the controlling of the depth sensor via the determined depth measurement parameter, the Examiner respectfully disagrees. At the cited paragraph [0046] the Lanman reference discloses that in referring to FIGS. 4 and 5, vergence depth (dv) 508 of the gaze point for the user is determined 410 based on an estimated intersection of gaze lines 504. The vergence depth is interpreted as a measurement parameter of the first and second depth info regarding the gaze point based on tracking the left and right eye position. The paragraph further details virtual distances within the virtual scene are compared 412 to the vergence depth for the portion of the virtual scene to generate a filtered vergence depth. Next, paragraphs [0048]-[0049] detail that 
	In regards to independent claim 11, these claim recite limitation similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2, 4-9, 11, 12, 14-18, and 20, these claims depend from the rejected base claims 1 and 11, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2016/0027215 A1, hereinafter referenced “Burns”) in view of Lanman (US 2017/0160518 A1, hereinafter referenced “Lanman”).

In regards to claim 1 (Currently Amended), Burns discloses a head-mounted display device (Burns, Abstract) comprising: 
-an eye tracking circuitry, a depth sensor (Burns, Fig. 8 and paragraph [0031]; Reference discloses method 800 in FIG. 8 may be performed by an HMD device that supports rendering of a mixed-reality environment. In step 805, sensor data is obtained that describes or otherwise is associated with one or more real world objects in a physical environment that adjoins an HMD device user. The sensor data can include, for example, depth data using a depth sensor that is integrated into the HMD device or be obtained from an external sensor or source. Depth-from-stereo imaging analyses may also be used to create depth data), and one or more processors configured to: control the eye tracking circuitry to obtain a direction of a left eye of a user and a direction of a right eye of the user (Burns, paragraph [0038]; Reference discloses the display system 1100 may further include a gaze detection subsystem 1110 configured for detecting a direction of gaze of each eye of a user or a direction or location of focus, as described above), 




Burns does not explicitly disclose but Lanman teaches
-determine a gaze point based on the obtained direction of the left eye of the user and the obtained direction of the right eye of the user (Lanman, paragraph [0045]; Reference discloses VR headset 100 determines 406 an eye position for each eye of the user. For example, VR headset 100 tracks at least a subset of the 3D position, roll, pitch, and yaw of each eye and uses these quantities to estimate a 3D gaze point of each eye.), 
-control the depth sensor to obtain first depth information, based on the determined gaze point and the obtained first depth information (Lanman, Fig. 4 and paragraph [0046]; Reference discloses Referring to FIGS. 4 and 5, vergence depth (dv) 508 of the gaze point for the user is determined 410 based on an estimated intersection of gaze lines 504. The vergence depth is a measurement parameter of the first and second depth info regarding the gaze point based on tracking the left and right eye position), 
-determine second depth information corresponding to the gaze point, based on the determined second depth information, determine a depth measurement parameter of the depth sensor (Lanman, Fig. 4 and paragraph [0046]; Reference discloses Referring to FIGS. 4 and 5, vergence depth (dv) 508 of the gaze point for the user is determined 410 based on an estimated intersection of gaze lines 504. The vergence depth is a measurement parameter of the first and second depth info regarding the gaze point based on tracking the left and right eye position. The paragraph further details virtual distances within the virtual scene are compared 412 to the vergence depth for the portion of the virtual scene to generate a filtered vergence depth); 
-and based on the determined depth measurement parameter, control the depth sensor to obtain third depth information by using a portion of a sensing capability of the depth sensor (Lanman, paragraphs [0048] and [0049]; Reference at paragraph [0048] discloses Because, vergence processing module 112 obtains information indicating there are no other objects in virtual scene 600, vergence processing module 112 filters or adjusts the estimated vergence depth d1 to filtered vergence depth d2 (i.e. obtained third depth info). Paragraph [0049] discloses determining a more accurate vergence depth or gaze point enables the virtual scene to more accurately determine a user's object or plane of focus, allowing scene rendering module 120 to add depth of field blur to proper depths and/or objects in the virtual scene or otherwise modify to virtual scene to appear more realistic. In the Fig. 4 corresponding method steps step 420 discloses determining the depth of field blur as a depth cue based on the filtered vergence depth as the vergence depth itself is interpreted as a depth measurement parameter (which is obtained from the vergence processing module) as the controlling of the sensor to obtain the data is interpreted as the VR headset containing the vergence processing module 112 (interpreted as depth sensor see Fig. 1) being controlled since the subsequent step 422 relates to displaying the virtual scene with the depth of field blur on the headset). 
Burns and Lanman are combinable because they are in the same field of endeavor regarding gaze tracking for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns to include the VR focus adjusting features of Lanman in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking to keep the user's eyes in a zone of comfort as vergence and accommodation change applicable to improving comfort in VR head worn displays such as those taught in Burns.

In regards to claim 2 (original). Burns in view of Lanman teach the head-mounted display device of claim 1.
Burns does not explicitly disclose but Lanman teaches
-wherein the one or more processors is further configured to obtain two-dimensional (2D) location information of the gaze point based on the direction of the left eye of the user and the direction of the right eye of the user (Lanman, paragraph [0031]; Reference discloses vergence processing module 112 determines a vergence depth of a user's gaze based on the gaze point or an estimated intersection of the gaze lines determined by eye tracking module 110 …. vergence processing module 112 triangulates the gaze lines to estimate a distance or depth from the user associated with intersection of the gaze lines. The depth associated with intersection of the gaze lines can then be used as an approximation for the accommodation distance, which identifies a distance from the user where the user's eyes are directed (the estimated distance interpreted as the 2D location information of the gaze point based on direction of left and right eyes regarding distance and gaze lines)).  
Burns and Lanman are combinable because they are in the same field of endeavor regarding gaze tracking for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns to include the VR focus adjusting features of Lanman in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking to keep the user's eyes in a zone of comfort as vergence and accommodation change applicable to improving comfort in VR head worn displays such as those taught in Burns.

3 (Cancelled)
 
In regards to claim 11 (Currently Amended). Burns discloses a method of operating head mounted display (Burns, Abstract), the method comprising: 
Burns, paragraph [0038]; Reference discloses the display system 1100 may further include a gaze detection subsystem 1110 configured for detecting a direction of gaze of each eye of a user or a direction or location of focus, as described above);  





Burns does not explicitly disclose but Lanman teaches
-determining a gaze point based on the obtained direction of the left eye of the user and the obtained direction of the right eye of the user (Lanman, paragraph [0045]; Reference discloses VR headset 100 determines 406 an eye position for each eye of the user. For example, VR headset 100 tracks at least a subset of the 3D position, roll, pitch, and yaw of each eye and uses these quantities to estimate a 3D gaze point of each eye.); 
-obtaining first depth information (Lanman, Fig. 4 and paragraph [0046]; Reference discloses Referring to FIGS. 4 and 5, vergence depth (dv) 508 of the gaze point for the user is determined 410 based on an estimated intersection of gaze lines 504. The vergence depth is a measurement parameter of the first and second depth info regarding the gaze point based on tracking the left and right eye position);
-based on determined gaze point and the obtained first depth information, determining second depth information corresponding to the gaze point (Lanman, Fig. 4 and paragraph [0046]; Reference discloses Referring to FIGS. 4 and 5, vergence depth (dv) 508 of the gaze point for the user is determined 410 based on an estimated intersection of gaze lines 504. The vergence depth is a measurement parameter of the first and second depth info regarding the gaze point based on tracking the left and right eye position. The paragraph further details virtual distances within the virtual scene are compared 412 to the vergence depth for the portion of the virtual scene to generate a filtered vergence depth);
-based on the determined second depth information, determining a depth measurement parameter of the depth sensor; and based on the determined depth measurement parameter, obtaining third depth information by using a portion of a sensing capability of the depth sensor (Lanman, paragraphs [0048] and [0049]; Reference at paragraph [0048] discloses that because, vergence processing module 112 obtains information indicating there are no other objects in virtual scene 600, vergence processing module 112 filters or adjusts the estimated vergence depth d1 to filtered vergence depth d2 (i.e. obtained third depth info). Paragraph [0049] discloses determining a more accurate vergence depth or gaze point enables the virtual scene to more accurately determine a user's object or plane of focus, allowing scene rendering module 120 to add depth of field blur to proper depths and/or objects in the virtual scene or otherwise modify to virtual scene to appear more realistic. In the Fig. 4 corresponding method steps step 420 discloses determining the depth of field blur as a depth cue based on the filtered vergence depth as the vergence depth itself is interpreted as a depth measurement parameter (which is obtained from the vergence processing module) as the controlling of the sensor to obtain the data is interpreted as the VR headset containing the vergence processing module 112 (interpreted as depth sensor see Fig. 1)). 
Burns and Lanman are combinable because they are in the same field of endeavor regarding gaze tracking for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns to include the VR focus adjusting features of Lanman in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking to keep the user's eyes in a zone of comfort as vergence and accommodation change applicable to improving comfort in VR head worn displays such as those taught in Burns.

In regards to claim 12 (Currently Amended). Burns in view of Lanman teach the method of claim 11.
Burns does not explicitly disclose but Lanman teaches
Lanman, paragraph [0031]; Reference discloses vergence processing module 112 determines a vergence depth of a user's gaze based on the gaze point or an estimated intersection of the gaze lines determined by eye tracking module 110 …. vergence processing module 112 triangulates the gaze lines to estimate a distance or depth from the user associated with intersection of the gaze lines. The depth associated with intersection of the gaze lines can then be used as an approximation for the accommodation distance, which identifies a distance from the user where the user's eyes are directed (the estimated distance interpreted as the 2D location information of the gaze point based on direction of left and right eyes regarding distance and gaze lines)).  
Burns and Lanman are combinable because they are in the same field of endeavor regarding gaze tracking for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns to include the VR focus adjusting features of Lanman in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking to keep the user's eyes in a zone of comfort as vergence and accommodation change applicable to improving comfort in VR head worn displays such as those taught in Burns.

13 (Canceled)

In regards to claim 20 (Original). Burns in view of Lanman teach a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 11.
Burns does not explicitly disclose but Lanman teaches
-a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 11(Burns, paragraph [0056]; Reference discloses storage subsystem of computing device for implementing functions of the invention as the storage subsystem can include optical memory devices (e.g., CD (compact disc), DVD (digital versatile disc), HD-DVD (high definition DVD), Blu-ray disc, etc.)).
Burns and Lanman are combinable because they are in the same field of endeavor regarding gaze tracking for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns to include the VR focus adjusting features of Lanman in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking to keep the user's eyes in a zone of comfort as vergence and accommodation change applicable to improving comfort in VR head worn displays such as those taught in Burns.

Claims 4-7, 9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2016/0027215 A1) in view of Lanman (US 2017/0160518 A1) as applied to claims 1 and 11 above, and further in view of Bickerstaff (US 2016/0234482 A1, hereinafter referenced “Bick”)

In regards to claim 4 (Currently Amended). Burns in view of Lanman teach the head-mounted display device of claim 1.
Burns and Lanman does not explicitly disclose but Bick teaches
-wherein the depth sensor is further configured to obtain the second depth information about a region of interest (ROI) set with respect to the gaze point based on first depth information (Bick, paragraph [0112]; Reference discloses FIG. 26 provides an example of a head mountable display (HMD) system in which stereoscopic images are displayed with respect to a virtual display screen (VDS) position, the system comprising: an image processor (such as the image processor 840 and the display controller 850) (i.e. depth sensor) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor. The HMD system may comprise a display arrangement such as the displays 150 configured to display the generated stereoscopic image to a wearer of the HMD. The VDS position with appropriate parallax reflects the gaze point of the user of the HMD as the depth parameter of the region of interest describes the obtaining of depth information about a region of interest (ROI) set with respect to the gaze point according to the measurement parameter. First, second etc. depth interpreted as dependent upon the VDS position set by image processor in response to region of interest).  
Burns and Lanman are combinable because they are in the same field of endeavor regarding gaze tracking for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns to include the VR focus adjusting features of Lanman in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking to keep the user's eyes in a zone of comfort as vergence and accommodation change applicable to improving comfort in VR head worn displays such as those taught in Burns.
Burns and Bick are also combinable because they are in the same field of endeavor regarding adjustments for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns, in view of the VR focus adjusting features of Lanman, to include the head mounted display features of Bick in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking. Further incorporating the head mounted display features of Bick allows for displaying of stereoscopic images on an HMD in which a virtual screen display (VDS) position for a stereoscopic image for display is set in response to a depth parameter of a region of interest (ROI) as the generated stereoscopic image for display thus has an image parallax appropriate to the VDS position set by the setting applicable to improving comfort for the user in VR head worn displays such as those taught in Burns and Lanman.

In regards to claim 5 (Currently Amended). Burns in view of Lanman teach the head-mounted display device of claim 1.

-wherein the depth measurement parameter of the depth sensor comprises at least one of a parameter with respect to a target region, a parameter with respect to an output of an emission light, or a parameter with respect to sensing of a reflection light (Bick, Figs 24 and 25 and paragraph [0109]; Reference discloses FIGS. 24 and 25 schematically illustrate the process of rendering 3D left and right images based on depth information of image features. The depth information may be provided by, for example, a depth parameter associated with pixel positions or objects for rendering (interpreted as a depth measurement parameter with respect to a target region).  
Burns and Bick are also combinable because they are in the same field of endeavor regarding adjustments for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns, in view of the VR focus adjusting features of Lanman, to include the head mounted display features of Bick in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking. Further incorporating the head mounted display features of Bick allows for displaying of stereoscopic images on an HMD in which a virtual screen display (VDS) position for a stereoscopic image for display is set in response to a depth parameter of a region of interest (ROI) as the generated stereoscopic image for display thus has an image parallax appropriate to the VDS position set by the setting applicable to improving comfort for the user in VR head worn displays such as those taught in Burns and Lanman.

In regards to claim 6 (Currently Amended). Burns in view of Lanman in further view of Bick teach the head-mounted display device of claim 4.
Burns and Lanman does not explicitly disclose but Bick teaches
-wherein the one or more processors is further configured to determine the depth measurement parameter of the depth sensor based on the second depth information about the ROI, and wherein the depth sensor is further configured to obtain the third depth information about the ROI according to the depth measurement parameter (Bick, paragraphs [0112] and [0122]-[0123]; Reference at paragraph [0112] discloses FIG. 26 provides an example of a head mountable display (HMD) system in which stereoscopic images are displayed with respect to a virtual display screen (VDS) position, the system comprising: an image processor (such as the image processor 840 and the display controller 850) (i.e. depth sensor) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor. The HMD system may comprise a display arrangement such as the displays 150 configured to display the generated stereoscopic image to a wearer of the HMD. The VDS position with appropriate parallax reflects the gaze point of the user of the HMD as the depth parameter of the region of interest describes the obtaining of depth information about a region of interest (ROI) set with respect to the gaze point according to the measurement parameter. With respect to the re-determining and re-obtaining of the parameter of the depth sensor and ROI depth info, paragraphs [0122]-[0123] discloses that the ROI could be detected by an active detection step, or could simply be already established in, for example, a computer game system in which a main avatar represents the user as a game character. Similarly, the ROI in respect of an image may be derived from an already-rendered image, or a preceding displayed image such as an immediately-preceding displayed image (for example in the case of an eye or gaze tracking system) or may be apparent before the image for display is in fact rendered (for example in an avatar-based game situation). The active detection step would be repeated with respect to moving of the display positon in tracking a moving object (i.e. the ROI could be a moving car) This change in position would allow for new depth parameters associated with the display thus the re-determining and re-obtaining functions (i.e. thus obtaining 2nd, 3rd, etc. depth information based on the changing of position).  
Burns and Bick are also combinable because they are in the same field of endeavor regarding adjustments for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns, in view of the VR focus adjusting features of Lanman, to include the head mounted display features of Bick in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking. Further incorporating the head mounted display features of Bick allows for displaying of stereoscopic images on an HMD in which a virtual screen display (VDS) position for a stereoscopic image for display is set in response to a depth parameter of a region of interest (ROI) as the generated stereoscopic image for display thus has an image parallax appropriate to the VDS position set by the setting applicable to improving comfort for the user in VR head worn displays such as those taught in Burns and Lanman.

In regards to claim 7 (Currently Amended). Burns in view of Lanman in further view of Bick teach the head-mounted display device of claim 4.
Burns further discloses
-wherein the depth sensor is further configured to obtain the first depth information about the ROI by using at least one of a time of flight (TOF) method, a structured light (SL) method, or a stereo image (SI) method (Burns, paragraph [0027]; Reference discloses that in alternative implementations, depth data for surface reconstruction can be derived using suitable stereoscopic image analysis techniques (interpreted as a stereo image method).  


Burns further discloses
-further comprising a display displaying a real space comprising the ROI, and wherein the one or more processors is further configured to control the display to display at least one virtual object on the ROI based on the third depth information about the ROI (Burns, paragraph [0028]; Reference discloses the HMD device 104 may further be configured to expose one or more user controls 530 to enable selection 535 of real world objects to be visible in the mixed-reality environment. For example, the controls 530 may facilitate the user 102 to select the monitor as a real world object that is to be masked out and remain visible in the mixed-reality environment. A variety of selection methodologies can be utilized such as the user looking at a real world object (i.e., a projected gaze vector from the viewing position intersects the object (i.e. ROI based on depth information)) and then interacting with a control or interface to indicate its selection).  
Burns and Lanman are combinable because they are in the same field of endeavor regarding gaze tracking for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns to include the VR focus adjusting features of Lanman in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking to keep the user's eyes in a zone of comfort as vergence and accommodation change applicable to improving comfort in VR head worn displays such as those taught in Burns.

10 (Canceled).

In regards to claim 14 (Currently Amended). Burns in view of Lanman teach the method of claim 11.
Burns and Lanman does not explicitly disclose but Bick teaches
-wherein the determining the second depth information comprises determining the second depth information about a region of interest (ROI) set with respect to the gaze point based on the first depth information (Bick, paragraph [0112]; Reference discloses FIG. 26 provides an example of a head mountable display (HMD) system in which stereoscopic images are displayed with respect to a virtual display screen (VDS) position, the system comprising: an image processor (such as the image processor 840 and the display controller 850) (i.e. depth sensor) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor. The HMD system may comprise a display arrangement such as the displays 150 configured to display the generated stereoscopic image to a wearer of the HMD. The VDS position with appropriate parallax reflects the gaze point of the user of the HMD as the depth parameter of the region of interest describes the obtaining of depth information about a region of interest (ROI) set with respect to the gaze point according to the measurement parameter. First, second etc. depth interpreted as dependent upon the VDS position set by image processor in response to region of interest).
Burns and Bick are also combinable because they are in the same field of endeavor regarding adjustments for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns, in view of the VR focus adjusting features of Lanman, to include the head mounted display features of Bick in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking. Further incorporating the head mounted display features of Bick allows for displaying of stereoscopic images on an HMD in which a virtual screen display (VDS) position for a stereoscopic image for display is set in response to a depth parameter of a region of interest (ROI) as the generated stereoscopic image for display thus has an image parallax appropriate to the VDS position set by the setting applicable to improving comfort for the user in VR head worn displays such as those taught in Burns and Lanman.

In regards to claim 15 (Currently Amended). Burns in view of Lanman teach the method of claim 11.
Burns and Lanman does not explicitly disclose but Bick teaches
-wherein the depth measurement parameter of the depth sensor comprises at least one of a parameter with respect to a target region, a parameter with respect to an output of an emission light, or a parameter with respect to sensing of a reflection light (Bick, Figs 24 and 25 and paragraph [0109]; Reference discloses FIGS. 24 and 25 schematically illustrate the process of rendering 3D left and right images based on depth information of image features. The depth information may be provided by, for example, a depth parameter associated with pixel positions or objects for rendering (interpreted as a depth measurement parameter with respect to a target region).  
Burns and Bick are also combinable because they are in the same field of endeavor regarding adjustments for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns, in view of the VR focus adjusting features of Lanman, to include the head mounted display features of Bick in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking. Further incorporating the head mounted display features of Bick allows for displaying of stereoscopic images on an HMD in which a virtual screen display (VDS) position for a stereoscopic image for display is set in response to a depth parameter of a region of interest (ROI) as the generated stereoscopic image for display thus has an image parallax appropriate to the VDS position set by the setting applicable to improving comfort for the user in VR head worn displays such as those taught in Burns and Lanman.

In regards to claim 16 (Currently Amended). Burns in view of Lanman in further view of Bick teach the method of claim 14.
Burns and Lanman does not explicitly disclose but Bick teaches
-further comprising: determining the depth measurement parameter of the depth sensor based on the second depth information about the ROI; and wherein the obtaining third depth information comprises 62obtaining the third depth information about the ROI according to the depth measurement parameter (Bick, paragraphs [0112] and [0122]-[0123]; Reference at paragraph [0112] discloses FIG. 26 provides an example of a head mountable display (HMD) system in which stereoscopic images are displayed with respect to a virtual display screen (VDS) position, the system comprising: an image processor (such as the image processor 840 and the display controller 850) (i.e. depth sensor) configured to set a VDS position for a stereoscopic image for display in response to a depth parameter of a region of interest (ROI) in respect of the stereoscopic image for display and to generate the stereoscopic image for display having image parallax appropriate to the VDS position set by the image processor. The HMD system may comprise a display arrangement such as the displays 150 configured to display the generated stereoscopic image to a wearer of the HMD. The VDS position with appropriate parallax reflects the gaze point of the user of the HMD as the depth parameter of the region of interest describes the obtaining of depth information about a region of interest (ROI) set with respect to the gaze point according to the measurement parameter. With respect to the re-determining and re-obtaining of the parameter of the depth sensor and ROI depth info, paragraphs [0122]-[0123] discloses that the ROI could be detected by an active detection step, or could simply be already established in, for example, a computer game system in which a main avatar represents the user as a game character. Similarly, the ROI in respect of an image may be derived from an already-rendered image, or a preceding displayed image such as an immediately-preceding displayed image (for example in the case of an eye or gaze tracking system) or may be apparent before the image for display is in fact rendered (for example in an avatar-based game situation). The active detection step would be repeated with respect to moving of the display positon in tracking a moving object (i.e. the ROI could be a moving car) This change in position would allow for new depth parameters associated with the display thus the re-determining and re-obtaining functions (i.e. thus obtaining 2nd, 3rd, etc. depth information based on the changing of position).    
Burns and Bick are also combinable because they are in the same field of endeavor regarding adjustments for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns, in view of the VR focus adjusting features of Lanman, to include the head mounted display features of Bick in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking. Further incorporating the head mounted display features of Bick allows for displaying of stereoscopic images on an HMD in which a virtual screen display (VDS) position for a stereoscopic image for display is set in response to a depth parameter of a region of interest (ROI) as the generated stereoscopic image for display thus has an image parallax appropriate to the VDS position set by the setting applicable to improving comfort for the user in VR head worn displays such as those taught in Burns and Lanman.

In regards to claim 17 (Currently Amended). Burns in view of Lanman in further view of Bick teach the method of claim 14.
Burns further discloses
-wherein the obtaining of the first depth information about the ROI comprises obtaining the first depth information about the ROI by using at least one of a time of flight (TOF) method, a structured light (SL) method, or a stereo image (SI) method (Burns, paragraph [0027]; Reference discloses that in alternative implementations, depth data for surface reconstruction can be derived using suitable stereoscopic image analysis techniques (interpreted as a stereo image method).  


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2016/0027215 A1) in view of Lanman (US 2017/0160518 A1) in view of Bickerstaff (US 2016/0234482 A1) as applied to claims 7 and 17 above, and further in view of Na (US 2017/0075421 A1, hereinafter referenced “Na”)

In regards to claim 8 (Currently Amended). Burns in view of Lanman in further view of Bick teach the head-mounted display device of claim 7.
Burns, Lanman, and Bick does not explicitly disclose but Na teaches
-wherein, when the depth sensor comprises a TOF depth sensor, the one or more processors is further configured to determine the depth measurement parameter based on the 2D location information of the gaze point such that some light sources corresponding to the gaze point among light sources included in the depth sensor are driven, and wherein the depth sensor is further configured to obtain the third depth information about the ROI by driving the some light sources (Na, paragraph [0049]; Reference discloses that the signal processing unit 140 can include one or more signal processing units in communication with the graphical display 130 and the eye gesture tracking device 110. The signal processing unit 140 can be configured to determine gaze information 150 of the user's eye 120 (i.e. gaze point) via data corresponding to the eye gesture tracking device 110 and the graphical display 130…Specifically, the depth map can provide two-dimensional (2D) and three-dimensional (3D) information pertaining to the user's eye 120. The signal processing unit 140 can process the depth map according to data representing the time-of-flight information of the reflected optical signals…the eye gesture tracking device 110 can provide a comparison between the reflected optical signals and a reference signal, and can be used to determine the depth map of the user's eye 120 (i.e. ROI detected based on reflected optical signals as TOF info is obtained).  
Burns and Lanman are combinable because they are in the same field of endeavor regarding gaze tracking for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns to include the VR focus adjusting features of Lanman in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking to keep the user's eyes in a zone of comfort as vergence and accommodation change applicable to improving comfort in VR head worn displays such as those taught in Burns.
Burns and Bick are also combinable because they are in the same field of endeavor regarding adjustments for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns, in view of the VR focus adjusting features of Lanman, to include the head mounted display features of Bick in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking. Further incorporating the head mounted display features of Bick allows for displaying of stereoscopic images on an HMD in which a virtual screen display (VDS) position for a stereoscopic image for display is set in response to a depth parameter of a region of interest (ROI) as the generated stereoscopic image for display thus has an image parallax appropriate to the VDS position set by the setting applicable to improving comfort for the user in VR head worn displays such as those taught in Burns and Lanman.
Burns and Na are also combinable because they are in the same field of endeavor regarding adjustments for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns, in view of the VR focus adjusting features of Lanman in further view of the head mounted display features of Bick, to include the eye gesture tracking features of Na in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking. Further incorporating the head mounted display features of Bick allows for displaying of stereoscopic images on an HMD in which a virtual screen display (VDS) position for a stereoscopic image for display is set in response to a depth parameter of a region of interest (ROI) as the generated stereoscopic image for display thus has an image parallax appropriate to the VDS position set. Adding the eye gesture tracking features of Na allows for determining a depth map of the eye based on phase differences between the electrical signal generated by a photodetector and a reference signal as gaze information that represents a gaze of the eye based on the depth map is determined for and providing output data representing the gaze information which can be used for producing natural 3d effects without use of complicated foveated rendering algorithms applicable to improving display effects in VR rendered content such as those taught in Burns, Lanman, and Bick.

In regards to claim 18 (Currently Amended). Burns in view of Lanman in further view of Bick teach the method of claim 16.
Burns, Lanman, and Bick does not explicitly disclose but Na teaches
-wherein the determining of the depth measurement parameter of the depth sensor comprises when obtaining the first depth information using the TOF method, Na, paragraph [0049]; Reference discloses that the signal processing unit 140 can include one or more signal processing units in communication with the graphical display 130 and the eye gesture tracking device 110. The signal processing unit 140 can be configured to determine gaze information 150 of the user's eye 120 (i.e. gaze point) via data corresponding to the eye gesture tracking device 110 and the graphical display 130…Specifically, the depth map can provide two-dimensional (2D) and three-dimensional (3D) information pertaining to the user's eye 120. The signal processing unit 140 can process the depth map according to data representing the time-of-flight information of the reflected optical signals…the eye gesture tracking device 110 can provide a comparison between the reflected optical signals and a reference signal, and can be used to determine the depth map of the user's eye 120 (i.e. ROI detected based on reflected optical signals as TOF info is obtained))  
Burns and Na are also combinable because they are in the same field of endeavor regarding adjustments for virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the VR environment rendering system of Burns, in view of the VR focus adjusting features of Lanman in further view of the head mounted display features of Bick, to include the eye gesture tracking features of Na in order to provide the user with a system for rendering a VR environment in which areas of the real world are masked out so that real world objects appear visible to the device user and no holographic or virtual reality content is rendered over the visible objects as taught by Burns, while incorporating the VR focus adjusting features of Lanman in order to display a three-dimensional (3D) virtual scene and dynamically adjust a focal length of an optics block included in a virtual reality headset based on a location in the virtual scene where the user is looking. Further incorporating the head mounted display features of Bick allows for displaying of stereoscopic images on an HMD in which a virtual screen display (VDS) position for a stereoscopic image for display is set in response to a depth parameter of a region of interest (ROI) as the generated stereoscopic image for display thus has an image parallax appropriate to the VDS position set. Adding the eye gesture tracking features of Na allows for determining a depth map of the eye based on phase differences between the electrical signal generated by a photodetector and a reference signal as gaze information that represents a gaze of the eye based on the depth map is determined for and providing output data representing the gaze information which can be used for producing natural 3d effects without use of complicated foveated rendering algorithms applicable to improving display effects in VR rendered content such as those taught in Burns, Lanman, and Bick.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL M ROBINSON/Examiner, Art Unit 2619